82 Ill. App. 2d 118 (1967)
226 N.E.2d 404
Robert H. James, Plaintiff-Appellant,
v.
Bank of Highland Park and Marvin Holland, Defendants-Appellees.
Gen. No. 51,093.
Illinois Appellate Court  First District, Second Division.
April 11, 1967.
William Parker Ward, of Chicago, for appellant.
Neil K. Quinn and Pretzel, Stouffer, Nolan & Rooney, of Chicago (Joseph B. Lederleitner, of counsel), for appellee.
Bank of Highland Park; Berger, Newmark & Fenchel, of Chicago *119 (Harry D. Lavery, of counsel), for appellee, Marvin Holland.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE LYONS.
Judgment affirmed.
Not to be published in full.